Upon the authority of Bollard v. N.Y. Life Insurance Co.,
decided January 27, 1920 (228 N.Y. 521), and Baumann v.Preferred Accident Insurance Co. (225 N.Y. 480), the application being a part of the policy, the insured and assured are bound by its terms, as it is part of the contract of insurance. The application in question was signed by the plaintiff. The plaintiff cannot maintain his present action and the judgment and order appealed from should, therefore, be reversed, and the complaint dismissed, with costs in all courts.
HISCOCK, Ch. J., COLLIN, HOGAN, POUND, McLAUGHLIN, ANDREWS and ELKUS, JJ., concur.
Judgment and order reversed, etc.